DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 3/31/2021 has been entered into the record.  Claims 1-38 are canceled.  Claims 39, 40, and 48 are amended.  Claim 44 is withdrawn.  New claim 52 is presented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan (US 5,044,864).
Consider claim 39.  Stefan teaches a jack unit for releasably attaching a load-bearing skate to an object to be moved, the skate having at least two rolling elements and the object being provided with a coupling slot having slot bearing surfaces that extend parallel to a horizontal axis and a slot latching structure, the jack unit comprising:  a jack housing (33); an extendable element (57) that is forcibly movable relative to said jack housing along a vertical lift axis (via 61); a tongue (43) affixed with respect to said jack housing so as to extend along a horizontal tongue axis and having, tongue bearing surfaces that extend parallel to the tongue axis and are configured to slidably engage the slot bearing surfaces of one of the coupling slots so as to limit motion between said tongue and the coupling slot to translation along the tongue axis (see fig. 4); a tongue latching structure (49) that lockably engages said tongue with 
Consider claim 45.  Stefan teaches that said tongue is provided on a jack extension (61) that can be affixed to said jack housing at multiple vertical positions (see figs. 2 and 3).
Consider claim 46.  Stefan teaches that said tongue bearing surfaces further comprise:  a tongue upper bearing surface (upper surface of 43/49) configured to slidably engage a slot upper bearing surface of the coupling slot, a tongue lower bearing surface (lower surface of 43) configured to slidably engage a slot lower bearing surface of the coupling slot, a pair of opposed tongue side bearing surfaces (side surfaces of 43) configured to slidably engage slot side bearing surfaces of the coupling slot.  Stefan’s jack unit is capable of use with a coupling element as claimed.  Please see MPEP 2115 regarding article worked upon by an apparatus.
Consider claim 47.  Stefan teaches that said jack housing further comprises:  a lift eye (for example, 41 or one of the triangular braces proximate 45 in fig. 4) spaced apart from said tongue along said tongue axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lanciaux, Jr. (US 6,431,805 B2), hereafter referred to as Lanciaux, in view of Peavler (US 6,062,545).
Consider claim 39.  Lanciaux teaches a jack unit for releasably attaching a load-bearing skate to an object to be moved, the skate having at least two rolling elements and the object being provided with a coupling slot having slot bearing surfaces that extend parallel to a horizontal axis and a slot latching structure, the jack unit comprising:  a jack housing (246); an extendable element (244) that is forcibly movable relative to said jack housing along a vertical lift axis (see figs. 6 and 7); a tongue (262) affixed with respect to said jack housing so as to extend along a horizontal tongue axis and having, tongue bearing surfaces that extend parallel to the tongue axis and are configured to slidably engage the slot bearing surfaces of one of the coupling slots so as to limit motion between said tongue and the coupling slot to translation along the tongue axis (see column 6, lines 5-7); and skate attachment means (bracket connecting 242 to 244; see fig. 6) for lockably attaching the skate to said extendable element so as to vary a separation of the skate from said jack housing measured along the lift axis as said extendable element is forcibly moved relative to said jack housing (see figs. 6 and 7).
Lanciaux suggests securing the tongue in column 6, lines 5-7; but does not explicitly teach a tongue latching structure as claimed.  Peavler teaches a tongue latching structure (30) that lockably engages a tongue (16) with a coupling slot so as to affix a jack housing (17) with respect to an object, said tongue latching structure being releasable from engagement to allow removing the jack unit while the coupling slot remains secured to the object.  It would have been obvious to a person having ordinary skill in the art to modify Lanciaux’s jack unit with a tongue latching structure as taught by Peavler in order to selectively secure and release the jack unit from the object to improve safety and convenience.
Consider claim 52.  Lanciaux teaches that said extendable element extends from and retracts into said jack housing (see figs. 6 and 7).
Allowable Subject Matter
Claims 40-43 and 48-51 are allowable.
Response to Arguments
Applicant’s arguments filed 3/31/2021 have been fully considered but they are not persuasive.
Applicant continues to traverse the FINAL restriction requirement.  Applicant is directed to the previous responses to the traversal.
Applicant argues that the prior art does not teach various claimed features of the object to be moved, the coupling slot, the slot bearing surfaces, etc.  This argument is not persuasive.  The claims are directed to the jack unit, which does not include the object to be moved, the coupling slot, the slot bearing surfaces, etc.  These elements are considered to be the article worked upon by the apparatus, which does not limit claims to the apparatus.  Please see MPEP 2115.  The jack units of Stefan and Lanciaux in view of Peavler are capable of use with the claimed object to be moved, the claimed coupling slot, the claimed slot bearing surfaces, etc.
Applicant argues that Stefan does not teach that the tongue is provided on a jack extension that can be affixed to the jack housing at multiple vertical positions.  This argument is not persuasive.  Stefan’s tongue (43) is provided on a jack extension (61) that can be affixed to the jack housing (33) at multiple vertical positions (via 67 and 35 as best shown in figs. 2-4).  Applicant appears to be remapping the prior art elements to the claimed elements in a manner that is inconsistent with the prior art rejection.
Applicant argues that Stefan’s jack unit is intended for use with Stefan’s object to be moved and removing the jack unit from the object to be moved would render the jack unit unfit for its intended purpose.  This argument is not persuasive.  Stefan’s teaching of an example of an object to be moved does not prevent Stefan’s jack unit from being used with another object to be moved.
Applicant argues that Stefan does not teach a lift eye spaced apart from the tongue along the tongue axis.  This argument is not persuasive.  Stefan’s tongue axis extends from left-to-right in fig. 2.  Both of the example of Stefan’s lift eye (41 or one of the triangular braces proximate 45 in fig. 4) are spaced to the right of the tongue portion of 43 in Stefan’s fig. 2.
Applicant argues that Stefan does not teach the limitations of claim 52.  This argument is not persuasive.  The limitations of claim 52 are taught by Lanciaux in view of Peavler as stated in the 35 U.S.C. 103 rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN SNELTING/Primary Examiner, Art Unit 3652